DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG Pub 2009/0236752, hereinafter Lee) in view of Mertol (US Pat 6,008,536).
Regarding claim 1, figure 1 of Lee discloses a semiconductor package comprising:
a substrate (204) having an upper surface, a transversely opposed second surface, and a substrate footprint area and a contact pad (104) array disposed on the second surface of the substrate; wherein the contact pad array includes a plurality of contact pads arranged in a first pattern; and
wherein the first pattern includes a plurality of electrical peripheral contact pads and a plurality of mechanical contract pads;
a first die stack (122) having a first die stack footprint area; the first die stack footprint area less than the substrate footprint area; and
a spacer die (110) disposed between the upper surface of the substrate and first die stack the spacer die having a footprint area that is greater than the first die stack footprint area and the same or smaller than the substrate footprint area;
wherein the first die stack physically couples to the upper surface of the spacer die in a location such that the first die stack footprint area partially overlaps a portion of the plurality of peripheral electrical contact pads, wherein the plurality of mechanical contact pads is outside of the first die stack footprint area;
wherein the spacer die footprint area completely overlaps the portion of the plurality of peripheral electrical contact pads at least partially overlapped by the first die stack footprint, and
wherein the spacer die footprint area overlaps the plurality of mechanical contact pads.
Lee does not explicitly disclose the overlap is from a plan view perspective.
In the same field of endeavor, figures 1 and 3 of Mertol disclose a substrate (14) having an array of contact pads (42) that are distributed across an entire area of the substrate.
In light of such teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the contact pads of Lee across the surface of the substrate as taught by Mertol for the purpose of electrical pathways to route input/output signals to the device. Note that with such a layout, the first die stack footprint would partially overlap a portion of the peripheral contact pads rom a plan view perspective and the spacer die footprint area would completely overlap said portion.
Regarding claim 2, figure 1 of Lee discloses a plurality of solder balls (108), each of the plurality of solder balls conductively coupled to a respective one of the plurality of contact pads (104).
Regarding claim 3, figure 1 of Lee discloses an encapsulant (140) disposed about at least a portion of the first die stack (122).
Regarding claim 4, figure 1 of Lee discloses a second die stack (130) having a second die stack footprint area;
wherein a combined footprint area of the first die stack and the second die stack is less than the substrate footprint area;
wherein the first die stack and the second die stack footprint are spaced apart to provide an interstitial space between the first die stack footprint and the second die stack footprint;
wherein at least some of the plurality contact pads (104) are disposed on the second surface of the substrate in the interstitial space between the first die stack footprint and the second die stack footprint such that the contact pads disposed in the interstitial space are partially overlapped from the plan view perspective by at least one of: the first die stack footprint or the second die stack footprint;
wherein the spacer die (110) is disposed between the upper surface of the substrate and the first and the second die stacks; and
wherein the spacer die footprint area completely overlaps the portion of the plurality of peripheral electrical contact pads at least partially overlapped by the first die stack footprint and the contact pads disposed in the interstitial space between the first die stack and the second die stack from the plan view perspective.
Regarding claim 5, figure 1 of Lee discloses the second die stack (130) communicably couples to the upper surface of the spacer die (110) in a location such that the second die stack footprint partially overlaps a portion of the plurality of peripheral electrical contact pads (104) from the plan view perspective;
wherein the spacer die footprint area completely overlaps the portion of the plurality of peripheral electrical contact pads at least partially overlapped by the footprint of the second die stack from the plan view perspective.
Regarding claim 6, figure 1 of Lee discloses the first die stack (122) and the second die stack (116) comprise a system on a chip (¶ 41 and 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 7, Lee does not explicitly disclose the spacer die (110) comprises a silicon spacer die.
However, it would have been obvious to form the spacer die using silicon since it is a well known material for integrated circuit dice.
Regarding claim 8, Lee does not explicitly disclose the silicon spacer die comprises a silicon-containing material having a thickness of from about 10 micrometers (µm) to 100 µm.
However, it would have been obvious to form the spacer die to have a material thickness within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 9, Lee does discloses a die attach film (126) disposed between the first die stack (122) and the spacer die (110) but does not explicitly disclose the die attach film comprises a material having a first modulus of elasticity; wherein the spacer die comprises a material having a second modulus of elasticity; and wherein a difference between the first modulus of elasticity and the second modulus of elasticity is less than 10% of the larger of the first modulus of elasticity or the second modulus of elasticity.
However, it is well known in the art to form die attach films with materials to minimize a mismatch of modulus of elasticity.
It would have been obvious to form the die attach film to meet the claimed criteria for the purpose of reducing warpage and stress within the device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YU-HSI D SUN/            Primary Examiner, Art Unit 2895